      Case 2:20-cv-00083-wks Document 6 Filed 08/04/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT

RAYMOND R. GADREAULT,          :
                               :
          Plaintiff ,          :
                               :
                               :
          v.                   : Civil Action No. 2:20-CV-83
                               :
JUDGE ROBERT BENT, JENNIFER    :
BARRETT, PHIL DANIELSON,       :
WALTER SMITH, RICHARD BERLANDY,:
and DEBRA MUNSON,              :
                               :
          Defendants.          :

                                  ORDER

       The   Report    and   Recommendation    of   the   United     States

Magistrate Judge was filed July 14, 2020.

       After careful review of the file and the Magistrate Judge's

Report and Recommendation, no objections having been filed by

any    party,    this    Court    ADOPTS    the     Magistrate       Judge's

recommendations in full for the reasons stated in the Report.

       Dated at Burlington, in the District of Vermont, this 4th

day of August, 2020.




                                   /s/ William K. Sessions III
                                    William K. Sessions III
                                    District Court Judge
